Citation Nr: 9934336	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a malignant glioma 
for accrued benefit purposes.

3.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.  

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970.  He died on May [redacted], 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the Buffalo, New 
York, Regional Office (RO).  In May 1997, the Board remanded 
this case to the RO for further development.  


FINDINGS OF FACT

1.  The veteran had active military service from July 1966 to 
April 1970; he served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran died on May [redacted], 1994, at which time he 
was 46 years old; he was not service-connected for any disability 
at the time of his death.  

3.  The Certificate of Death indicates that the immediate 
cause of the veteran's death was malignant glioma.  No 
significant conditions contributing to death were identified.

4.  The veteran's malignant glioma is not presumptively 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

5.  There is no competent medical evidence establishing that 
the veteran's malignant glioma was related to any exposure to 
herbicide agents during service.  

6.  The veteran did not participate in a radiation risk 
activity during service.  

7.  The veteran was not exposed to ionizing radiation during 
service.  

8.  There is no competent medical evidence establishing that 
the veteran's malignant glioma was related to his alleged 
exposure to radar radiation during service.

9.  There is no competent medical evidence establishing a 
nexus between the veteran's malignant glioma and his service 
nor is there competent medical evidence showing that his 
malignant glioma was present within one year of discharge 
from service.  

10.  There is no competent medical evidence establishing that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.

11.  At the time of the veteran's death, a permanent and 
total disability rating due to a service-connected disability 
was not in effect.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant's claim for entitlement to service 
connection for a malignant glioma for accrued benefit 
purposes is not well- grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for entitlement to Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code are not met.  38 U.S.C.A. §§ 3500, 3501 (West 
1991 & Supp. 1999); 38 C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection for the Cause of the Veteran's Death

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well-grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  To establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for malignant tumors of the brain may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Furthermore, in order for a claim for service connection to 
be well-grounded, the Court of Veterans Appeals has also held 
that there must be competent evidence of: (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Although evidence submitted in support of a claim is presumed 
to be true for purposes of determining whether it is well-
grounded, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well-groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

The appellant contends that the veteran's exposure to Agent 
Orange resulted in the development of a brain tumor which 
eventually caused the veteran's death.  Alternatively, she 
asserts that the veteran's exposure to radiation during 
service resulted in the development of a brain tumor which 
eventually caused the veteran's death.  

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam  A careful review of the veteran's service medical 
records also reveals that they are entirely negative for any 
evidence pertaining to the claimed brain tumor, malignant 
glioma.  On separation examination in March 1970, the veteran 
had no pertinent complaints with regard to his central 
nervous system and all pertinent findings were normal.  

A review of the post-service medical evidence shows that the 
veteran initially reported having frequent headaches in the 
Spring of 1993.  Subsequently, the veteran and his wife 
reported personality and physical changes in September 1993.  
Shortly thereafter, in early October 1993, the veteran was 
diagnosed as having a large right-sided brain tumor with 
small hemorrhage and significant cerebral edema with midline 
shift and impending herniation as shown on magnetic resonance 
imaging.  Shortly thereafter, the veteran underwent surgery 
to remove the tumor.  The veteran remained hospitalized for 
approximately 6 weeks and underwent radiation therapy during 
that time.  Unfortunately, the veteran died on May [redacted], 1994, 
due to the malignant glioma.  The veteran's Certificate of 
Death indicates that the immediate cause of the veteran's 
death was "brain tumor-malignant glioma," the onset of 
which was listed as occurring 8 months before death.  No 
significant conditions contributing to death were identified.  
The veteran was 46 years old when he died.  The veteran was 
not service-connected for any disability during his lifetime.  

In August 1994, Dr. A. Allan Dixon, M.D., F.R.C.S., Attending 
Neurosurgeon, indicated that there may well have been a 
connection between the veteran's development of a brain tumor 
and his alleged Agent Orange exposure.  However, Dr. Dixon 
indicated that as a neurosurgeon, he was not qualified to 
comment on a possible relationship between the two.  He 
stated that professionals in his field are individuals who 
deal with the results of terrible malignant tumors, but are 
not necessarily experts in their causes.  He indicated that 
he was wise enough to realize that the causes must be varied 
and are not known for certain.  He indicated that the most 
that he could say as a civilian neurosurgeon is that this 
malignant tumor in a  young man could have been caused by a 
preceding exposure to any toxin.  However, Dr. Dixon again 
reiterated that he was "just not qualified to specifically 
address the issue of Agent Orange and its relationship to 
primary brain malignancies."  



Service Connection due to Agent Orange Exposure

The Board notes that there are certain laws and regulations 
pertaining to Agent Orange exposure.  Specifically, it is 
provided that a chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown; 
Ramey.  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  However, where the issue involves a question of 
medical diagnosis or causation as presented here, medical 
evidence which indicates that the claim is plausible is 
required to set forth a well-grounded claim.  Grottveit.

Having discussed the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to herbicide agents in service.  The Board 
initially notes that it is clear that the veteran served in 
Vietnam.  However, it is unclear whether the veteran was 
actually exposed to any herbicide agents in service.  In this 
regard, it is noted that the veteran during his lifetime did 
not have a diagnosis of any disorder presumptively recognized 
by VA as etiologically related to exposure to herbicide 
agents used in Vietnam.  As the veteran did not have a 
diagnosis of one of the disorders specifically enumerated in 
38 C.F.R. § 3.309(e), the presumption of exposure to Agent 
Orange or other herbicide agents is unavailable to him.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  The Board notes 
that VA Adjudication Procedure Manual, M21-1, Part VI, para. 
7.20b previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to an herbicide agent."  
However, pursuant to McCartt, that M-21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.  The Board notes, however, the 
contentions that the veteran was exposed to Agent Orange in 
service and solely for purposes of determining the well-
groundedness of the claim, these contentions will be 
considered credible by the Board.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).

However, even conceding for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board again notes that there is no credible evidence of 
record indicating that the veteran had any of the conditions 
specified within 38 C.F.R. § 3.309(e).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
his diagnosed malignant glioma was etiologically related to 
exposure to herbicide agents used in Vietnam.

Furthermore, having carefully reviewed the entire record, 
even conceding exposure to herbicide agents, for the purpose 
of discussion, the Board finds that there is no definitive 
medical evidence of record establishing a connection between 
herbicide agents exposure and the veteran's diagnosed 
malignant glioma.

In this regard, service medical records are entirely negative 
for any pertinent complaints or findings.  Although the 
medical record clearly indicates the veteran was diagnosed 
with malignant glioma, the diagnosis was not made until over 
23 years after his discharge from service.  The only medical 
opinion addressing a nexus between the diagnosed malignant 
glioma and Agent Orange exposure was Dr. Dixon's statement 
which was dated in August 1994.  In his statement, Dr. Dixon 
used speculative language regarding the possibility of a 
connection between the veteran's malignant glioma and Agent 
Orange exposure.  The Court has stated that various terms to 
include those used by Dr. Dixon may be sufficient to render a 
claim well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 
(1995) (for well-grounded claim, medical opinion need not be 
expressed in terms of certainty); Cf. Alemany v. Brown, 9 
Vet. App. 518 (1996) (use of "possible" sufficed to create 
competent medical evidence of a relationship); Molloy v. 
Brown, 9 Vet. App. 513 (1996) (use of "could" would have 
rendered opinion competent medical evidence); Watai v. Brown, 
9 Vet. App. 441 (1996) ("quite possibly might" sufficient to 
generate competent medical evidence); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (doctor's statement that service- 
connected injuries "may or may not" have contributed to 
veteran's death was too speculative to create nexus).  In 
this case, the physician used several qualifiers to include 
both "may" and "could."  However, the use of the word 
"could" was in the context that "his malignant tumor in a 
young man could have been caused by a preceding exposure to 
any toxin."  Nevertheless, in his report, Dr. Dixon made it 
clear that he was "just not qualified to specifically 
address the issue of Agent Orange and its relationship to 
primary brain malignancies."  As such, any commentary on his 
part was pure speculation, by his own admission.  Thus, in 
this particular matter, the Board finds that Dr. Dixon's 
statement is insufficient to render the claim well-grounded 
due to own clarification that he was not qualified to address 
this matter.  

In sum, there is no competent medical evidence establishing 
that the veteran's malignant glioma was related to any 
exposure to herbicide agents during service.  Thus, the third 
prong of Caluza is not met.  




Service Connection due to Radiation Exposure

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee.  In the absence of 
competent medical evidence linking a disability to service, 
diseases specific to radiation-exposed veterans, such as 
various forms of cancers, listed under 38 C.F.R. § 3.309(d) 
will be presumed to have been incurred in active service if 
the veteran participated in a "radiation risk activity" such 
as onsite participation in an atmospheric nuclear test. 38 
C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.

The appellant contends that during service, the veteran 
worked with electronic equipment, weapons control systems, 
and radar and bombing control systems which she asserts 
emitted radiation which caused the veteran's malignant brain 
tumor.  

A review of the veteran's service personnel records as well 
as his medical records do not show that he was exposed to 
ionizing radiation during service.  The Department of the Air 
Force was contacted in order to determine if there was any 
dosimetry data on the veteran.  The reply was negative, but 
the Department of the Air Force referred the RO to other 
agencies.  The RO then contacted the appropriate agencies.  
The Department of Energy indicated that there was no record 
of exposure.  In addition, the response of the Department of 
Energy, Defense Special Weapons Agency, was negative.  

The RO contacted the Department of the Air Force, 
Headquarters Air Force Safety Center, which indicated that 
the veteran did not have ionizing radiation exposure from the 
duties he performed.  It was noted that the veteran's duties 
did not involve nuclear warhead maintenance operations, no 
evidence existed that the veteran was exposed to other 
significant sources of ionizing radiation, and there was no 
expectation that his job duties would have involved 
significant exposure to ionizing radiation from other 
sources.  It was noted that the Air Force Master Exposure 
Registry for ionizing dosimetry records had no record of the 
veteran having been exposed to ionizing radiation.  It was 
noted that the veteran's duties may have involved exposure to 
non-ionizing radiation (radio frequency) from radar systems 
and other devices.  However, it was indicated that the 
primary biological effect from radio frequency radiation was 
a thermal heating effect.  It was noted that scientific 
studies have been unable to establish hazardous effects of 
radio frequency radiation  from exposure within established 
Federal standards.  In conclusion, it was determined that 
there was no clear evidence that the veteran received 
significant exposure to ionizing radiation during his career 
to validate his claim.  It was stated that it was highly 
unlikely that radio frequency radiation exposure that he may 
have received was related to the disease that he developed.  

The Court has stated that service connection for disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction on 
the development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)- (xxiv) (1998).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

As there is no evidence of record showing that the veteran 
had military service in the areas identified in 38 C.F.R. § 
3.309(d)(3) during the specified periods, the veteran is not 
presumed to have been exposed to ionizing radiation during 
service.  In fact, the pertinent Governmental agencies have 
indicated that he was not exposed to ionizing radiation.  
Thus, the veteran is not entitled to any presumption of 
service connection afforded to "radiation- exposed veterans" 
pursuant to 38 C.F.R. § 3.309(d).  There is no specific legal 
or regulatory presumption established to allow service 
connection for diseases associated with exposure to radar 
radiation.

Although the veteran developed a "radiogenic disease," the 
veteran was not exposed to ionizing radiation.  As previously 
set forth, although he may have been exposed to non-ionizing 
radiation, the pertinent regulation only refers to exposure 
to ionizing radiation, it does not refer to any other types 
of radiation exposure.  Thus, the consideration of the 
provisions of 38 C.F.R. § 3.311 is inapplicable because the 
veteran has not been shown to have been exposed to ionizing 
radiation.  Accordingly, the Board finds that consideration 
for service connection pursuant to regulations concerning 
ionizing radiation or "radiogenic diseases" is not warranted.

The Board further notes that there is no competent medical 
evidence establishing a nexus between the veteran's possible 
exposure to non-ionizing radiation during service and his 
malignant glioma.  Thus, service connection may not be 
established on that basis as the third criterion of Caluza is 
not met.  






Direct Service Connection/Presumptive Service Connection
For Malignant Brain Tumor

As noted above, the veteran's death was caused solely by a 
malignant brain tumor.  According to the Certificate of 
Death, this brain tumor developed 8 months preceding death, 
in approximately September 1993.  A review of the medical 
records shows that the veteran and his wife initially 
reported physical and mental changes in September 1993 which 
caused his physicians to believe that he had a brain tumor 
which was verified in October 1993.  Thus, the medical 
records show that the veteran developed a brain tumor over 23 
years after his discharge from service.  There is no 
competent medical evidence establishing a nexus between the 
veteran's malignant glioma and his service nor is there 
competent medical evidence showing that his malignant glioma 
was present within one year of discharge from service.  Thus, 
the third prong of Caluza is not met.  



In Conclusion

Since the disability implicated in the veteran's death, and 
listed on the veteran's Certificate of Death, malignant 
glioma, was first shown many years after service, and has not 
been linked by competent medical evidence to service, to 
alleged exposure to Agent Orange in service, or to alleged 
exposure to radiation in service, there is no basis for 
establishing service connection for malignant glioma.  Thus, 
there is no competent medical evidence establishing that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  

Therefore, as there has been no competent medical evidence 
presented showing that a service-connected disability played 
any role in the veteran's death, the appellant has not met 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
entitlement to service connection for the cause of the 
veteran's death is well-grounded, as imposed by 38 U.S.C.A. § 
5107(a).  As claims that are not well grounded do not present 
a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for the cause 
of the veteran's death must be denied.

In reaching this decision, the Board is mindful of the 
appellant's sincere belief that the veteran's death is 
related to his service.  That notwithstanding, the Board is 
bound by pertinent laws and regulations in deciding claims on 
appeal, and must point out that the appellant does not meet 
the burden of presenting evidence of a well-grounded claim by 
offering her own medical conclusions regarding the cause of 
the veteran's death.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  
See also Grottveit, Espiritu, supra.  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) (West 1991) as the appellant was fully 
informed of the reason for the denial of her claim and was 
advised of what evidence was needed in order to support her 
claim.  Furthermore, by this decision, the Board is informing 
the appellant of evidence which is lacking and that is 
necessary to make her claim as set forth above well-grounded.  



Service Connection for a Malignant Glioma for Accrued Benefit 
Purposes

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Upon the death of a veteran, any accrued 
benefits are payable, in descending order, to the veteran's 
spouse, children (in equal shares), or dependent parents (in 
equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1).  In this case, the appellant is the veteran's 
spouse.  

Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c), an 
application for accrued benefits must be filed within one 
year after the date of death of the veteran.  Lathan.  The 
appellant filed her application within one year of the 
veteran's death.  In addition, in order to support a claim 
for accrued benefits, the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  38 
U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 
(Fed. Cir. Feb. 11, 1998).  In this case, the veteran had a 
claim pending for service connection for malignant glioma as 
due to Agent Orange exposure when he died.  An accrued 
benefits claim is, under the law, derivative of, and separate 
from, the veteran's claim.  See Jones.  Thus, the appellant's 
accrued benefits claim derives from the veteran's having had 
a claim pending at date of death.  Thus, in the adjudication 
of the claim for accrued benefits, the appellant is bound by 
the same legal requirements to which the veteran would have 
been bound had he survived to have his claim finally decided.

Generally, only evidence contained in the claims file at the 
time of the veteran's death may be reviewed in conjunction 
with a claim for accrued benefits.  However, there are 
exceptions with regard to certain VA records.  See Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  In this case, at the 
time of the veteran's death, medical records documenting the 
actual removal of the malignant glioma as well as Dr. Dixon's 
August 1994 letter were not of record.  Thus, that evidence 
is not for consideration although, for the reasons already 
indicated, that evidence does not support the appellant's 
claim.  In addition, the certification by the Governmental 
agencies, as set forth above, of the lack of exposure of the 
veteran to ionizing radiation were not of record.  The Board 
notes that certain VA manual provisions refer to the 
acceptance after death of certifying/corroborating evidence.  
However, the veteran's claim was limited to service 
connection for malignant glioma as due to Agent Orange 
exposure.  As such, evidence regarding alleged radiation 
exposure is irrelevant.  

In sum, as fully set forth above, there is no competent 
medical evidence establishing that the veteran's the 
malignant glioma was related to any exposure to herbicide 
agents during service.  Moreover, there is no competent 
medical evidence establishing a nexus between the veteran's 
malignant glioma and his service nor is there competent 
medical evidence showing that his malignant glioma was 
present within one year of discharge from service.  As such, 
all of the criteria are not met under Caluza to establish a 
well-grounded claim for service connection for accrued 
benefits purposes.  Accordingly, entitlement to service 
connection for a malignant glioma for accrued benefit 
purposes must be denied as not well-grounded.  




Entitlement to educational assistance benefits under Chapter 
35

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's surviving spouse if 
the veteran dies from a service-connected disability or a 
permanent and total disability due to service-connected 
disability was in effect at the time of death.  38 U.S.C.A. § 
3501; 38 C.F.R. § 21.3021.

In this case, at the time of the veteran's death, a permanent 
and total disability rating due to a service-connected 
disability was not in effect.  In light of the Board's 
determination regarding the appellant's claim for service 
connection for the cause of death, the Board concludes there 
simply is no statutory or regulatory provision that would 
permit entitlement to Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code.  In 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeals as to the issues of service connection for the 
cause of the veteran's death and service connection for 
malignant glioma for accrued benefits purposes are denied as 
not well-grounded.  

The appeal as to the issue of entitlement to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, is denied because of the absence of legal merit.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

